Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record is Lornell et al. US Patent Application Publication 2010/0268186. Applicant arguments and amendments filed 12/4/20 are sufficient to overcome the previously cited prior art. Specifically the prior art fails to reasonably teach or suggest an absorbent having a first end portion of the back waist portion welded to the first end portion of a front waist portion and a second end of the back waist portion having a fastening portion where the fastening is configured to be fastened to secure the article as it is donned. The functional language implies an unattached fastener that is later fastened when used on one side of the garment and a permanent welded fastener that is present on the opposite side of the garment.  Lornell teaches both sides of the back waist portions have fasteners to attach the back waist to the front waist (Lornell Figures 2-3b).  The examiner also referenced Sosalla USPN 5593401 as considered pertinent to the present invention.  However, as with Lornell, Sosalla teaches both sides of the back waist portion has fasteners for attaching the back waist portion to the front waist portion as opposed to one side being welded as claimed.  Furthermore, the prior art fails to provide motivation to modify the device of Lornell or Sosalla to have the claimed structure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781